DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on April 21, 2021.  Claims 1, 7, 9 and 15 have been amended.  Claim 6 has been cancelled.  Claims 1-5 and 7-19 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 12, 13, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Referring to MPEP 2163.03, an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
Claim 7 recites “calculate, for the first possible tax implication, a first likelihood that the first possible tax implication will apply to a tax liability; and calculate, for the second possible tax implication, a second likelihood that the second possible tax implication will apply to the tax liability”.  Claims 12 and 18 recite similar limitations.  Paragraph [0051] of the specification notes that the overall likelihood may be based upon the likelihood of qualification based upon the definite criteria, the likelihood of qualification based upon the determined trends, or a combination of both, and goes on to note that the likelihood may be expressed as a percentage chance.  However, the specification when examined as a whole does not disclose how these pieces of information are gathered and subsequently combined to perform or achieve the function or result of calculating a “likelihood” will apply to a tax liability.  Briefly, the Applicant implies in the specification that portions of the tax code are non-binary and then recites that a “likelihood” of an implication being applied to a taxpayer’s liability can be calculated, but how to actually calculate this likelihood is not disclosed in the specification. 
Accordingly, claims 7, 12 and 18 fail to comply with the written description requirement.  Claims 8, 13 and 19 are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Using the text of claim 1 as an example, independent claims 1, 9 and 15 have been amended to recite the limitations of “wherein the first tax payoff is a first numerical value indicative of both the first estimated monetary impact and the expected amount of time for the user to complete the first possible tax implication” and “wherein the second tax payoff is a numerical value indicative of both the second estimated monetary impact and the expected amount of time for the user to complete the second possible tax implication”.  The term "numerical value" in claims 1, 9 and 15 is a relative term which renders the claim indefinite.  The term "numerical value" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Briefly, it is not defined how time and monetary impact are combined to arrive at the numerical value so that a person of ordinary skill in the art would not be apprised of the meets and bounds of the claim.  Please note paragraph [0040] only discusses subjective and relative standards.
Accordingly, claims 1, 9 and 15 are indefinite.  Claims 1-5, 7, 8, 10-14 and 16-19 are rejected due to their dependence on a rejected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The medium of claim 1 and methods of claim 9 and 15 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 9 and 15 recite:
1. A non-transitory computer readable storage medium having a computer program stored thereon for identifying tax payoffs, wherein execution of the computer program by at least one processing element performs the following steps: 
acquiring a set of tax information related to a taxpayer; 
determining a first tax implication for the taxpayer based at least in part on the set of tax information and an amount of time to complete the first tax implication by the user; 
determining a first possible tax implication for the taxpayer based at least in part on the set of tax information; 
determining, from a plurality of stored tax returns of other users, a first average amount of time for the other users to complete the first tax implication and a first average amount of time for the other users to complete the first possible tax implication;  
calculate, for the first possible tax implication, a first estimated monetary impact; 
compare the first average amount of time for other users to complete the first tax implication with the amount of time for the user to complete the first tax implication; 
calculate, for the first possible tax implication, an expected amount of time for the user to complete the first possible tax implication based on the comparison;  
calculate, based upon the first estimated monetary impact and the expected amount of time for the user to complete the first possible tax implication a first tax payoff, wherein the first tax payoff is a first numerical value indicative of both the first estimated monetary impact and the expected amount of time for the user to complete the first possible tax implication;
Page 2 of 16U.S. Patent Application Serial No. 15/785,771determining a second implication for the taxpayer based at least in part on the set of tax information and an amount of time to complete the second tax implication by the user; 
determining a second possible tax implication for the taxpayer based at least in part on the set of tax information; 
determining, from the plurality of stored tax returns of the other users, a second average amount of time for the other users to complete the second tax implication and a second average amount of time for the other user to complete the second possible tax implication; 
calculate, for the second possible tax implication, a second estimated monetary impact; 
compare the second average amount of time for other users to complete the second tax implication with the amount of time for the user to complete the second tax implication; 
calculate, for the second possible tax implication, an expected amount of time for the user to complete the second possible tax implication based on the comparison;  
calculate, based upon the second estimated monetary impact and the expected amount of time for the user to complete the second possible tax implication, a second tax payoff, wherein the second tax payoff is a numerical value indicative of both the second estimated monetary impact and the expected amount of time for the user to complete the second possible tax implication; 
compare the first tax payoff and the second tax payoff with a threshold value, and 
if the first tax payoff and the second tax payoff are above the threshold value:
compare the first tax payoff to the second tax payoff, and present, to the user via a user interface, the first estimated monetary impact, the second estimated monetary impact, the first estimated amount of time for the user to complete the possible tax implication, the second estimated amount of time for the user to complete the second possible tax implication, the comparison of the first tax payoff and the second tax payoff, and a plurality of recommendations based upon said comparison of at least the first tax payoff and the second tax payoff that the taxpayer claim the first tax implication, 
wherein the plurality of recommendations are presented in order from a recommendation with a highest payoff to a recommendation with a lowest payoff. 


Referring to the bolded limitations above, independent claims 1, 9 and 15 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 9 and 15 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 9 and 15 only recite the fundamental economic practice of identifying tax implications or the legal interaction of fulfilling the legal obligation of identifying tax implications for the purpose, as described in the specification, of analyzing tax implications to determine a tax payoff.  Accordingly, each of claims 1, 9 and 15 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 9 and 15, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a fundamental economic practice or legal interaction (e.g., to receive, store, or transmit data), the recitation in claim 1 of a processing element does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 9 and 15 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 9 and 15, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  Specifically, the computer components referenced with regards to claims 1, 9 and 15 are known devices, as discussed in paragraphs [0059] and [0065] of the Applicant’s specification.   Moreover, tax preparation software identifying tax implications and time estimation techniques are notoriously well known as evidenced by the references cited on the PTO-892s attached to the OAs dated 01/21/2021, 8/27/2020, 4/29/2020 and 8/29/2019 as well as the present OA citing Engstrom (2017/0243143).  Accordingly, claims 1, 9 and 15 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 9 and 15 are not patent eligible.  Dependent claims 2-5, 7, 8, 10-14 and 16-19 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0004584) in view of Koerner (US 2016/0180279).
Claim 1 recites:
A non-transitory computer readable storage medium having a computer program stored thereon for identifying tax payoffs, wherein execution of the computer program by at least one processing element performs the following steps: (Wang, [0016], computer readable medium embodying instructions executable by a computer; Fig. 8, [0100], method 220 for determining tax recommendation)
acquiring a set of tax information related to a taxpayer; (Wang, Fig. 8, [0100], at step 222 the tax preparation system 40 accesses tax data for a taxpayer)
determining a first tax implication for the taxpayer based at least in part on the set of tax information and an amount of time to complete the first tax implication by the user; determining a first possible tax implication for the taxpayer based at least in part on the set of tax information; determining, from a plurality of stored tax returns of other users, a first average amount of time for the other users to complete the first tax implication and a first average amount of time for the other users to complete the first possible tax implication; calculate, for the first possible tax implication, a first estimated monetary impact; compare the first average amount of time for other users to complete the first tax implication with the amount of time for the user to complete the first tax implication; calculate, for the first possible tax implication, an expected amount of time for the user to complete the first possible tax implication based on the comparison; calculate, based upon the first estimated monetary impact and the expected amount of time for the user to complete the first possible tax implication, a first tax payoff, wherein the first tax payoff is a first numerical value indicative of both the first estimated monetary impact and the expected amount of time for the user to complete the first possible tax implication; Page 2 of 16U.S. Patent Application Serial No. 15/785,771determining a second implication for the taxpayer based at least in part on the set of tax information and an amount of time to complete the second tax implication by the user; determining a second possible tax implication for the taxpayer based at least in part on the set of tax 
calculate, based upon the second estimated monetary impact and the expected amount of time for the user to complete the second possible tax implication, a second tax payoff, wherein the second tax payoff is a numerical value indicative of both the second estimated monetary impact and the expected amount of time for the user to complete the second possible tax implication; compare the first tax payoff and the second tax payoff with a threshold value, and if the first tax payoff and the second tax payoff are above the threshold value: compare the first tax payoff to the second tax payoff, and present, to the user via a user interface, the first estimated monetary impact, the second estimated monetary impact, the first estimated amount of time for the user to complete the possible tax implication, the second estimated amount of time for the user to complete the second possible tax implication,  the comparison of the first tax payoff and the second tax payoff, and a plurality of recommendations based upon said comparison of at least the first tax payoff and the second tax payoff that the taxpayer claim the first tax implication,  (Wang, Fig. 7, [0112], recommendation engine 210 generates tax recommendation including meta data; Fig. 8, [0109], at step 232 recommendation engine 210 
 the comparison of the first tax payoff and the second tax payoff, and a plurality of recommendations based upon said comparison of at least the first tax payoff and the second tax payoff that the taxpayer claim the first tax implication, wherein the plurality of recommendations are presented in order from a recommendation with a highest payoff to a recommendation with a lowest payoff.  (Wang, [0113], [0117], discusses the confidence score attached to the tax recommendations which are arranged from highest to lowest, can be tied to the payoff in the form of amount of charitable 
In addition to the motivation statements above, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Koerner in Wang since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Specifically, adding the functionality of user-specific time estimation for a task of Koerner to the tax preparation of Wang expands the usability of the system. Additionally, both are in the field of computer systems directed to task management and one of ordinary skill in the art would recognize the combination to be predictable.
Claims 9 and 15 correspond to claim 1 and are rejected on the same grounds.  Regarding the computerized methods of claim 9 and 15, Wang, [0016], discusses instructions executable by a computer and Fig. 8, [0100], discusses method 220 for determining tax recommendation.  Further regarding claims 9 and 15, under the standard of broadest reasonable interpretation the conditional limitation “if” added in the limitation “if the first tax payoff and the second payoff are above the threshold value” provides two methods depending on whether the prerequisite condition is met.  Please see Ex parte Schulhauser (PTAB 2016)
Claim 2 recites:
The non-transitory computer readable medium of claim 1, further comprising the following step: present, to the user, a second recommendation based upon said comparison of the first tax payoff and 
Claim 3 recites:
The non-transitory computer readable medium of claim 1, further comprising the following step: present, to the user, a second recommendation based upon said comparison of the first tax payoff and the second tax payoff that the taxpayer not claim the second tax implication.  (Wang, Fig. 16, [0117], at step 267 recommendation processing module 250 may filter out tax recommendations having a confidence score below a threshold value)  
Claim 4 recites:
The non-transitory computer readable medium of claim 1, wherein the first possible tax implication and the second possible tax implication are each a potential tax deduction that the taxpayer may be able to claim.  (Wang, [0042], [0051], [0058], [0068], [0075], [0095], [0096], taxable implication may be either tax deductions or tax credits)
Claim 5 recites:
The non-transitory computer readable medium of claim 1, wherein the first possible tax implication is a potential tax deduction that the taxpayer may be able to claim, wherein the second possible tax implication is a potential tax credit that the taxpayer may be able to claim.32  (Wang, [0042], [0051], [0058], [0068], [0075], [0095], [0096], taxable implication may be either tax deductions or tax credits)
Claims 10 and 16 correspond to claim 5 and are rejected on the same grounds.
Claim 7 recites:
The non-transitory computer readable medium of claim 1, further comprising the following steps: calculate, for the first possible tax implication, a first likelihood that the first possible tax 
Claims 12 and 18 correspond to claim 7 and are rejected on the same grounds.
Claim 8 recites:
The non-transitory computer readable medium of claim 7, further comprising the following step: presenting, to the user an indication of the first likelihood that the first possible tax implication will apply to the tax liability.33  (Wang, [0113], confidence score; Figs. 7 and 8, [0115], at step 240 recommendation engine 210 provides tax recommendations to by utilizing UI control 80 or recommendation service 211)
Claims 13 and 19 correspond to claim 8 and are rejected on the same grounds.
Claim 11 recites:
The computerized method of claim 9, further comprising the following step: Page 7 of 16U.S. Patent Application Serial No. 15/785,771 Response Dated April 21, 2021 Responsive to Office Action Dated January 21, 2021 presenting, to the user, an indication of the first estimated monetary impact.  (Wang, Fig. 8, [0109], at step 232 recommendation engine 210 determines effect of taxpayer controllable variables 214 on tax result; Fig. 10, [0124], target tax result 215 in terms of dollars is calculated; [0112], recommendation engine 210 also generates a tax recommendation item including additional data such as meta data on IRS information reading on effort level; Fig. 16, [0116]-[0117], at step 270 system 40 displays user interface presentation 84 to user integrating hyperlinks and explanations of the tax recommendations)
Claim 17 corresponds to claim 11 and is rejected on the same grounds.
Claim 14 recites:
The computerized method of claim 9, further comprising the following steps: compare the first tax payoff to the second tax payoff;35 (Wang, Fig. 16, [0117] at step 266 recommendation processing module sorts tax recommendations by confidence score)


Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered and are addressed below.
Regarding the objection to claims 7 and 9, these objections have been withdrawn based on the amendment to claims 7 and 9.  
Regarding the rejection under 35 U.S.C. 112(a), this rejection has been maintained.  The Applicant cites paragraph [0050] of the specification and notes “support for calculating a likelihood is disclosed at [0050].  The likelihood of qualification may be a binary true/false expression if the information necessary to determine qualification is definitively known and the identified trend has an associated high level of certainty that the taxpayer will qualify for the deduction. For example, if in previous iterations of the steps were determined to correctly predict the likelihood of qualification, future iterations may raise the likelihood of correct prediction.  Responsive to Office Action Dated January 21, 2021(Specification, [0050]). As such, the Specification discloses at least how current user's tax data is compared to previous tax data to raise or lower the likelihood based on the previous trends. A POSITA would appreciate how to calculate likelihood by comparing how well a set of data fits a trend of similar data using well-understood statistical techniques. Therefore, calculating the claimed likelihood is described in sufficient detail, given the common statistical meaning of a likelihood, to enable a POSITA to calculate the likelihood that a tax implication will apply to the tax liability.”  The Examiner respectfully disagrees with this reasoning.  35  
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding the arguments concerning Step 2A, prong one, Applicant argues claims 1, 9 and 15 recite estimated time to complete for the user, the monetary impact to the user, and a plurality of recommended payoffs.  However, even in view of the time estimation feature, the present invention is still directed to a tax-implication payoff analysis which is clearly both a fundamental economic practice and a legal interaction.  Accordingly, the claims fall into the certain methods of organizing human activity grouping of abstract ideas discussed in the 2019 PEG.
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting 
Regarding Step 2B, the Applicant merely argues that the features of claims 1, 9 and 15 are not well understood, routine and conventional without elaborating upon a specific feature that is not a WURC activity.  The Examiner respectfully disagrees.  Referring to the 2016 1040A instructions attached to the OA dated 8/29/2019, the estimated amount of time to file ones taxes is disclosed along with a taxpayer bill of rights including the right to pay no more than the amount due.     
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  The Applicant requests that the Examiner show a combination that teaches each and every limitation in the claims, as each of the above recited limitations includes both a monetary element and a time element in comparison.  The Applicant further notes the cited art in combination at most teaches calculating deductions and calculating a time to complete a task.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  Wang teaches a detailed tax recommendation system analyzing a plurality of tax implications and further specifically notes [0109] that the tax implications may be tailored to a user using an adjustability model 218 along a bell curve.  It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the time to complete elements of Koerner into the tax recommendation system of Wang as another piece of data to assist tax payers.  Specifically regarding the numerical value indicative of both the monetary impact and expected amount of time, the above noted combination of a target tax result 215 in dollars (Wang, [0124]) and crowd sourced timing data (Koerner, [0015]) reads on numerical value since the conversion of two values with different units into a single number is a mathematical operation of extreme simplicity, e.g., a task that pays $40 and takes 0.5 hours results in a payoff of 80 dollars/hour. Regarding the argument that the cited art does not teach determining and displaying the comparison of the first tax payoff and the second payoff, the Examiner respectfully disagrees.  As noted in detail above, to cite only one of the many portions of Wang that show this feature, Wang, Fig. 7, [0112], discusses recommendation engine 210 which generates tax recommendations including meta data.  It would have been obvious to include the time to complete elements of Koerner into the meta data of tax recommendation system of Wang as another piece of data to assist tax payers.  Please see also, Wang, [0075], [0095], [0096], [0098], which discusses that the system of Wang also outputs intermediate tax calculations for deductions, credits and the like for 
It is also respectfully noted that the problem of identifying whether a tax payer should take an itemized deduction in view of the extra time involved as opposed to the standard deduction is well known, as evidenced by the references cited on the PTO-892 attached to the OA dated 1/21/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Engstrom (US 2017/0243143) discusses a tax preparation system including an analysis system that can estimate what result a user should expect after completing the complex interactive workflow because providing an estimate up front may help persuade a user that it is worth their time and effort to complete the full workflow.
Wang (US 10,140,666) discusses a numerical indicator of completeness of a tax return, Fig. 17.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-2709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692